                                            _______________________
                                                        __________    __________
                                                                              _________
                                                                                 ___________          ________                __________      _________
                                                                                                                                               _________




                Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                  Desc
                                                                Main Document    Page 1 of 42

 Fill In this Information to identify your case:

 United States Bankruptcy Court for the:

 CENTRAL DISTRICT OF CALIFORNIA

 Case number   (if known)                                                         Chapter      11
                                                                                                                            Q Checkifthisan
                                                                                                                              amended filing




Official Form 201
Voluntary                   Petition      for     Non Individuals Filing                            for   Bankruptcy                                         04120
If more space Is needed, attach a separate sheet to this form. On the top of any addItional pages, write the debtor’s name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, Is available.


1.    Debtor’s name                    Heartwise Incorporation

2.   All other names debtor
     used In the last 8 years
                                   DBA Heartwise Wonder Incorporation
     Include any assumed           DBA Naturewise
     names, trade names and
     doing business as names

3.   Debtors federal
     Employer Identification       XX-XXXXXXX
     Number (EIN)


4.   Debtors address               Principal place of business                                       Mailing address, if different from principal place of
                                                                                                     business

                                   2973 Harbor Blvd., #472
                                   Costa     Mesa,       CA   92626




                                   Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                   Orange                                                            Location of principal assets, if different from principal
                                  ounty            --
                                                                                                     pIece of business

                                                                                                     Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)        naturewise.com


6.   Type of debtor                B Corporation (Including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   1     Partnership (excluding LLP)
                                         Other. Specify:




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                      Case 8:20-bk-13335-MW                     Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                              Desc
                                                                Main Document    Page 2 of 42
     Debtor    Heariwise Inc        poratgon                                                                Case number   (/t icflQwfl)
               Name


 7.       Describe debtors business         A. Checkone:
                                            C Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                            C Single Asset Real Estate (as defined in 11 U.S.C. § 101(516))
                                            C Railroad (as defined in ii U.S.C. § 101(44)>
                                            C Stockbroker (as defined in ii U.S.C. § 101 (534))
                                            C Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                            C Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                            I None of the above

                                           B. Check all that apply
                                           C Tax-exempt entity (as described in 26 U.S.C. §501)
                                           C Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                           C Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                              See http:l/www.uscourts.gov/four-digit-national-association-naics-codes.



8.       Under which chapter of the        Check one:
         I3arikruptcy Code is the
         debtor filing?                    C Chapter 7
                                           C Chapter9
         A debtor who is a ‘small          I Chapter 11, Checkall that apply:
         business debtor” must check
         the first sub-box. A debtor as                     C The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
         defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
         elects to proceed under                                     $2725625. If this sub-box Is selected, attach the most recent balance sheet, statement of
         subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
         (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
         ‘small business debtor”) must                         U     The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
         check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7500000, and it chooses to
                                                                     proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                     balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                     any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
                                                               U     A plan is being filed with this petition.
                                                               C     Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                     accordance with 11 U.S.C. § 1126(b).
                                                               C     The debtor is required to file periodic reports (for example, 10K and 100) with the Securities arid
                                                                     Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                     Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                     (Official Form 201A) with this form.
                                                               C     The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 1 2b-2.
                                           C Chapter 12

9.      Were prior bankruptcy
        cases fited by or against
                                           • No
        the debtor within the last 8       C Yes.
        years?
        If more than 2 cases, attach a
        separate list,                              District                                  When                                    Case number
                                                    District                                  When                                    Case number

IQ.     Are any bankruptcy cases           • No
        pending or being filed by a
        business partner or an             C Yes.
        affiliate of the debtor?
        List all cases. If more than 1,
        attach a separate list                      Debtor                                                                          Relationship
                                                    District                                  When                                  Case number, if known


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy
                                                                                                                                                               page 2
                                                                                   ________________________________________                       ______________________________________________
                                                                                                   __________________________________________________________________________________
                                                                                                        _________________________________________________________________________




                    Case 8:20-bk-13335-MW                                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                   Desc
                                                                                    Main Document    Page 3 of 42
Debtor       Heartwise            Incorporation
                                                                                                                                    Case number    ((known)
             Name


11.   Why    is the       case filed     in        Check all that apply;
      this district?
                                                   •      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                   Li     A bankruptcy case concerning debtors affiliate, general partner, or partnership is pending in this district.

12.   Does the      debtor own           or
                                                   I No
      have    possession  any      of
                                                                                                                                           sheets if needed.
      real   property          or personal         C Yes. Answer below for each property that needs immediate attention. Attach additional
      property that needs
      immediate attention?                                      Why does the property need Immediate attention? (Check all that apply.)
                                                                LI It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                                   What       is the   hazard?




                                                                D it needs to be physically secured or protected from the weather,
                                                                Li It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                                C Other
                                                                Where        Is   the property?
                                                                                                         Number, Street, City, State & ZIP Code
                                                                Is the      property    insured?



                                                                LiNo
                                                                C Yes.            Insurance agency
                                                                                  Contact name
                                                                                  Phone


             Statistical and admInistrative Information
         .            -   —-                  ..                 —---                     .-.                      ...—____________




13.   Debtors       estimation          of                    Check one.’
      available funds
                                                              I Funds will be available for distribution to unsecured creditors.
                                                              C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of                          • 1-49                                                    U 1,000-5,000                                    Li 25,001-50,000
      creditors                                                                                              0 5001 -10,000                                   0 50,001-100,000
                                                   C 5099
                                                   Li ioo-i                                                  C 10,001-25,000                                  0 More thanlOo,000
                                                   U 200-999

15.   Estimated Assets                             0 $0 $50,000
                                                          -                                                  • $1,000,001 -$10 million                        U    $500,000,001 $1 billion
                                                                                                                                                                                 -




                                                   Li $50,001 -$100,000                                      U $10,000,001 $50 million
                                                                                                                                    -
                                                                                                                                                              0    $1,000,000,001 -$10 billion
                                                   o $100001 -$500,000                                       LI $50,000,001 $100 million
                                                                                                                                    -
                                                                                                                                                              U    $10,000,000,001 $50 billion
                                                                                                                                                                                         -




                                                   Li $500,001 $1 million
                                                                      -
                                                                                                             Li $100,000,001 $500 million
                                                                                                                                        -
                                                                                                                                                              0    More than $50 billion


16,   Estimated liabilities                        Li $0 $50,000
                                                          -                                                  0   $1,000,001     -   $10 million               Li   $500,000,001 $1 billion
                                                                                                                                                                                 -




                                                   U $50,001 $100,000
                                                                  -                                          I   $10,000,001 -$50 million                     U    $1,000,000,001 $10 billion
                                                                                                                                                                                     -




                                                   o $100001          -   $500,000                           C   $50,000,001 -$100 million                    C    $10,000,000,001 -$50 billion
                                                   U $500,001         -   $1 million                         C   $100,000,001 $500 million
                                                                                                                                        -
                                                                                                                                                              U    More than $50 billion




Official Form 201                                              Voluntary Petition          for   Non-Individuals Filing   for   Bankruptcy                                                   page 3
                                                       _______
                                                       __________
                                                               _____ ________                                _____




                  Case 8:20-bk-13335-MW                      Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                         Desc
                                                             Main Document    Page 4 of 42
Debtor    Heartwise incorporation                                                                      Case number (if known)
          Name



                       for Relief, Declaration, and Signatures

WARNING     --   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
                 imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. DeclaratIon and signature
    of authorized                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                     I have been authorized to file this petition on behalf of the debtor.

                                     I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                     Executed on      December 4, 2020
                                                      MM/DD/YYYY


                                 x____                                                                        Tuong V. Nguyen
                                     Signature             eeprKsentative of debtor                           Printed name

                                     Title   Chief Executive Officer




iBgnaeof attorney                x7/                                                                           Date December 4, 2020
                                     Signatire of attorney for debtorj I                                            MM/DD/YYYY

                                     Micha[yBerger
                                     Printed name
                                                                    /
                                     Law Offices of Michael Jay Berger
                                     Firm name

                                     9454 Wilshire Boulevard, 6th floor
                                     Beverly Hills, CA 90212
                                     Number, Street, City, State & ZIP Code


                                     Contact phone      (310) 271 -6223               Email oddress      michael.bergerbankruptcypower.com

                                     100291 CA
                                     Barnumberand State




Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                                                    ______________                   _______
                                                                                        ____________________-_______
                                                                                              ______ _________________     _______-.________
                                                                                                                 ______________
                                                                                                                     _______________




               Case 8:20-bk-13335-MW                                      Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                Desc
                                                                          Main Document    Page 5 of 42




 Fill in this Information to identify the case:

 Debtor name          Heartwise In corporation

 United States 8ankruptcy Court for the:                    CENTRAL DISTRICT OF CALIFORNIA

 Case number (ii known)
                                                                                                                                               Checkifthisisan
                                                                                                                                               amended filing



OfficaI Form 202
Declaration Under Penalty of Perjury for Non-lndivdual Debtors                                                                                                   12115

An individual who is authorized to act on behalf of a non-indivIdual debtor, such as a corporation or partnership, must sign and submit tills
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the indivIdual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500000 or imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341,
1519, and 3571.



                 Declaration and signature


        I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
        individual serving as a representative of the debtor in this case,

        I have examined the information in the documents checked below end I have a reasonable belief that the information is true and correct:

         •         Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)
         •         Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 206D)
         •         Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
         •         Schedule G: Executory Contracts and Unexpired Leases (Official Form 2060)
         •         Schedule H: Codebtors (Official Form 206H)
         •        Sum mary of Assets and Liabilities for Non-Individuals (Official Form 2O6Sum)
         Q        Amended Schedule
         •         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Offic Form 204)
         El        Other document that requires a declaration

        I declare under penalty of perjury that the foregoing is true and correct.

         Executed    on
                              December_4,                2020              X                                -______




                                                                               Signature of individual signing n ehal of debtor

                                                                               _TgV.Nguyen
                                                                               Printed name

                                                                               Chief Executive Officer          -______   -_____________




                                                                               Position or relationship to debtor




Official Form 202                                                   DeclaratIon Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (C) 1996-2020 Best case,   LLc   -   www.bestcasecom                                                                               Best Case Bankruptcy
                                           ________________________________

                        Case 8:20-bk-13335-MW                                Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                     Desc
                                                                             Main Document    Page 6 of 42

 Fill in this information to Identify the case:
 Debtor name 1-leariwise Incorporation
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                                D Check if this is an
                                         CALIFORNIA
 Case number (if known):                                                                                                                                         amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12115

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an Insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and              Name, telephone number Nature o cIaIrn’                     —   Indicate if claim   Amount of claim                       -                        -




 complete mailing address          and email address of   (for example tradü                        Is contingent      it the claim Is fully unsecured fij[ln only-Unsecured claim amount If
 Including zjp code—               creditor contact       debts bank loans                         unllquidated, or    claIm is partially secured liii In total datrn-arnoiTht and deduction for
                —                                         professional services                        disputed        vlue oceilateral or setoff to calculate unred claim
                    -                                     and government                                         —     Total claim if             Deduction for value         Unsecured claim
  :
           -.                •:-   -   -
                                                  --

                                                          contracts)-
                                                                                                              :-):     partially secured          of collateral or sotoff
 Alpha House                                                            Services, payable                                                                                        $1,099,230.67
 Research                                                               in 30 days
 2781 West
 Macarthur Blvd.,
 Suite
 34
 Santa Ana, CA
 92104
 American Express                                                       Credit Card                                                                                                        $16.95
 P 0 Box 650448
 Dallas, TX 75265
 Anthem Blue Cross                                                      Insurance                                                                                                         $682.00
 P0 Box 51011
 Los Angeles, CA
 90051
 California Bank and                                                    Credit Card                                                                                                  $14,826.59
 Trust
 Bankcard Center
 P 0 Box 30833
 Salt Lake City, UT
 84130-0833
 Capital One                                                            Credit Card Debt            --
                                                                                                                  --                                                                 $61,006.00
 P 0 Box 60599
 City of Industry, CA
 9171 6-0599
 Franchise Tax                                                          Debtor pro-paid                                                                                               Unknown
 Board                                      .                           $124,526.42
 do General Counsel                                                     estimated taxes
 Section
 P 0 Box 1720, MS:
 A-260
 Rancho Cordova,
 CA 95741 -1720
 Internal Revenue                                                       Estimated Taxes                                                                                            $292,836.00
 Service (IRS)
 P 0 Box 7346
 Philadelphia, PA
 19101.7346

Official form 204                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 1

Soflwsrs ccpyrighi Id 1996-2020 Best            LLC ww.besicase.com
                                                       -
                                                                                                                                                                         Rast O,s Oankruptcy
                     Case 8:20-bk-13335-MW                             Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                     Desc
                                                                       Main Document    Page 7 of 42


 Debtor     I-Ieartwise Incorporation                                                                                Case number (if known)
            Name

 Nämeot:croditor and    •.; Name, telephone number Nature o( claim                           IndIcate W.clalm Amount of claim
 complete mailing address and-email address of     (for example trade                         is contingent         if the claim is fully unsecured till in Oni i.insocUred clam amgurtt If   -




 including zIp code         creditor contact       debts bank loans                          unliquldated or        claim is partially secured fill in totattlalifiamoujitand deduailonfQt z
       —                                           professional services                         disputed           value of collateral or setoff to calculate unjured claim    —         —




                                                                                                                    Total claim if             Deduction forvalu          Unsecured claim
  :                                           -.:-                                                         .-       palaliy secured            of collater or setoff
 Martha Valentine                                                 Class Action                                                                                                        $0.00
 do Gutride Safier                                                Laswuit filed with
 LLP                                                              U.S. District
 Seth A, Safier, Esq.                                             Court, Northern
 100 Pine Street, Ste                                             District of
 1250                                                             California, Case
 San Francisco, CA                                                N.:
                                    i
 94111                                                            4:20-cv-04302-JS
                                                                  w
 Monumental                                                       Marketing                                                                                                     $5,000.00
 5010 SE Foster Rd,                                               Services
 #86352
 Portland, OR 97206
 PHD Studios                                                      Marketing                                                                                                     $3,300.00
 1968 Hutchins Circle                                             Services
 Medford, OR 97504
 Premeo Financial                                                 Insurance                                                                                                     $2,846.81
 Corp
 POBox19367                         I

 Kalamazoo, Ml
 49019
 Retain Exchange                        —                         Professional Data                                                                                             $5,000.00
 Network, Inc.                                                    Services
 7071 Warner Ave.,
 Ste #345
 Huntington Beach,
 CA 92647
 Rob Wilsey Creative                                              Marketing                                                                                                   $10,298.66
 Partners LLC
 300 s. Raymond
 Ave., Ste 6
 Pasadena, CA 91105
 Robinson Pharma,                                                 An ongoing                                                                                                 $940,863.90
 Inc.                                                             transactions to be
 3330 South Harbor                                                paid in 30 days
 Blvd.
 Santa Ana, CA
 92704
 State Board of                                                   Taxes Included
                                                                           -                                                                                                    $6,035.00
 Equalization                                                     as a precaution
 P.O. Box 942879
 Sacramento, CA
 94279-8064
 Steptoe & Johnson                                                Legal Services                                                                                                $5,00O00
 LLP
 633 West Fifth
 Street
 Los Angeles, CA
 90071
 Tatyana Shykal                                       --          CS Contractor                 -               -
                                                                                                                                                                                $2,500.00
 10625 Parrish St,
 Apt 223
 Matthews, NC 28105

Official form 204                                    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 2

Software Copyrihi   (C)   1a56-2e20 Beat Case LLC www.bestcasecom
                                                -
                                                                                                                                                                   Best Csse Bsnkrnptcy
    _____
                                           __                   ___
                                                                                                    _                   ___I___                                             __




                         Case 8:20-bk-13335-MW                      Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                               Desc
                                                                    Main Document    Page 8 of 42


Debtor          Heartwise Incorporation                                                                                  Case number (if known?
                Name

Name of creditor and      Name, telephone number Nature of claim                       .           -indicate if claim   Amount of claim                         -            -




complete-mailing address, and:emall address of   (for example, trade                       -         is contingent,     If the claim is fully unsecüre      kin oni’ unsecured claim amount. 1ff-
Iflcludingzlp code        crediforcontact        debts bank loans                                   unlwuidated or      claim is partially secured fill In total claim amount and deductiorilom
                -
                    -.                           professional services                                  disputed        velue of collateral or setoff to caiculato unsecuru- claim       —




4      :    -       -    -       -     -   -               -               -   -   -                 -                  Total claim, If            Deduction for value       Unsecured claim
                                           -
                                                                                                              -         partlaily aecureci         of collateral or sefoff
Trojan Law Offices                                              Legal Services                                                                                                       $28,248.00
Red Fox Plaza
9250 Wilshire Blvd.,
325                                                                                            I
Beverly Hills, CA
90212
Uline                                                          Shipping Services                                                                                                       $1,640.49
P 0 Box 88741
Chicago, IL 60680
Vitamins Online Inc.                                            Lawsuit filed for   Contingent                                                                                   $9,551,232.00
Edgar R. Cataxinos                                              Trademark           Uriliquldated
MAO LEBY                                                        Infringement, with Disputed
CATAXINOS &                                                     U.S. District Court
GREENWOOD                                                       of Utah (Central)
ITO S MAIN ST STE                                               Case No.:
1100                                                            2:13cv-0O982-DA
Salt Lake City, UT                                              K




Official form 204                                 Chapter 11 or Chapter g Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                            page 3

Software   Copydght (ci 1596-2020 Best Case, LLC www.bestcese.com                                                                                                          Best Case Bankruptcy
                                                 ______     ________-                          ______    _______                        ___________________________
                                                                                                                                                    __________




              Case 8:20-bk-13335-MW                                 Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                            Desc
                                                                    Main Document    Page 9 of 42

                                                               United States Bankruptcy Court
                                                                      Central District of California
   In re      Heartwise Incorporation                                                                                     Case No.
                                                                                         Debtor(s)                        Chapter        11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtors equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case


 Name and last known address or place of                              Security Class Number of Securities                             Kind of Interest
 business of holder
 David Paul Doyle                                                                                                                     49%
 2973 Harbor Blvd. #472
 Costa Mesa, CA 92626

 Thong V. Nguyen                                                                                                                      51%
 2973 Harbor Blvd., #472
 Costa Mesa, CA 92626


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

         I, the Chief Executive Officer of the corporation named as the debtor in this case, declare under penalty ofperjwy
that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information
and belief.



 Date       December 4, 2020                                                      Signature
                                                                                                Tuong V. Nguyen                   D
                       Pena/tyor ,nakutg aji-iLsa    Sta1fltnt   of coocealiug property: Fino oFupto $500,000 or iniprisonment for up to 5 years or both.
                                                                             iu.s.c. § 152    and 3571.




Shcet I of 1 in List of Equity Security Holders
Soitwais Copyright (c) 19962O2O Best Caso, LLC   ww.beslcsse.csni                                                                                           Rest Case Bankruptcy
                          _____________________________
                     _________________________________
                    ________
                   _____       _____
                             ______
                         ______
                                                 __________
                                                   ______
                                                                              ________________
                                                                           ______ _______
                                                                                  __________________
                                                                           _________
                                                                      ___________
                                                                                                    ______________________________
                                                                                               _____________________________________________
                                                                                          ___________
                                                                                           ______
                                                                                                        ___
                                                                                                     _____ _______
                                                                                                                           _____________
                                                                                                                        ______
                                                                                                                   ____________
                                                                                                              ______




            Case 8:20-bk-13335-MW                         Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                  Desc
                                                          Main Document   Page 10 of 42


                                STATEMENT OF RELATED CASES
                             INFORMATION REQUIRED BY LBR 101 5-2
              UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.  A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
    against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
    copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
    corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
    and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
    assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
    included in Schedule NB that was filed with any such prior proceeding(s).)
 None

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate, Also, list
     any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
 N one

3.    (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
      previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
      of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
      of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
      or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
      such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
      still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
      A/B that was filed with any such prior proceeding(s).)
 No   tie

4.    (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
      been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
      proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
      pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
      that was filed with any such prior proceeding(s).)
 None


I declare, under penalty of perjury, that the foregoing is true and correct.
 Executed     at
                    Costa Mesa                                         ,   California.
                                                                                                        Tuong V. Nguyen
 Date:              December_4, 2020                                                                    Signature of Debtor 1



                                                                                                         Signature of Debtor 2




                     This (orm Is mandatory. it has been approved for use in the United States Bankruptcy Court for the Central District of California.

October2018                                                                   Page 1              F 10152.1 .STMTRELATED.CASES
                                     _______________________________                                                                  _____




                 Case 8:20-bk-13335-MW                                  Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                          Desc
                                                                        Main Document   Page 11 of 42
 Fill inthis information to Identify the case
 Debtor name                Heartwiso Incorporation

 United States Bankruptcy Court for the:                      CENTRAL DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                         J       Check if this is an
                                                                                                                                 amended filing



Official Form 2O6Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                 12115

•!L Summary of Assets


 1,     Schedule A/B: Assets-Real and Personal Property (Official Form 206A)B)

        Ia. Real property:
                                                                                                                                  $                         DM0
            Copy line 88 from Schedule A/B

        lb. Total personal property:
            Copy line 9lA from Schedule A/B                                                                                       $             7,653,717.42

        Ic. Total of all property:
                                                                                                                                  $             7,653,717.42
            Copy line 92 from Schedule A/B


i:iW Summary of LIabilities


 2.     Scheciule 0: Creditors Who Have Claims Secured by Property (Official Form 206D)
        Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D                               $   --                    0.00


 3,     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

        3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Pert 1 from line 5a of Schedule E/F                                                        $               298871.00

        3b. Total amount of claims of nonpriority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F                                      +$           11,731,692M7


 4.     Total liabilities
        Lines 2 + 3a + 3b                                                                                                    $             12,030,563.07




 Official Form 2O6Sum                                            Summary of Assets and Liabilities for Non-IndIvIduals                                  page 1
Soflwrrr8   Copyright tC)   1996-2020 Best Case, LLC   -   www.beercase,om                                                                 Best Case BankreptGy
             Case 8:20-bk-13335-MW                                  Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                            Desc
                                                                    Main Document   Page 12 of 42
li11 In this informatoq to identify the case:
Debtor name          Heartwise Incorporation

United States Bankruptcy Court for the:                 CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)
                                                                                                                                             O Check ii this is an
                                                                                                                                               amended filing



Official Form 206A/B
Schedule A/B: Assets                                           -   Real and Personal Property                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor’s own benefit. Also Include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalIzed. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executo,y Contracts and UnexpiredLeases (Official Form 2060).

Be as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. At the top of any pages added, write
th& debtors name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additIonal sheet Is attached, Include the amounts from the attachment In the total for the pertinent part.

For Part I through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used In this form.
IiTi Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

     ONo. GotoPart2.
     I Yes Fill in the information below.
     All cash or cash equivalents owned or controlled by the debtor                                                                                 Current value of
                                                                                                                                                    debtor’s interest

3.         Checking, savings, money market, or financial brokerage accounts (/denttfyall)
           Name    of institution   (bank or brokerage         firm)            Type of account                          Last 4 digits of account
                                                                                                                         number
                                                                                Business Checking
           31.     Chase Bank                                                   Account                                  8931                                 $477,691.00



4.         Other cash equivalents (Identify all)

5.         Total of Part I.                                                                                                                               $477,691.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total            to   line 80.

9fits_and Prepayments                                                            -                -._______________




6. Does the debtor have any deposits or prepayments?

     ONe. Go to Part3.
     • Yes Fill in the information below.

7.         Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                 Secuity deposit to Manufacture products and service markeing with Robinson Pharma
                 Inc.
                 They have the funds with this pharmacutical company to manufacture and produce the
           7.f. vitamins                                                                                                                                    $3,500,000.00



                   Alpha House Research, security deposit to do the operation of the business and
           7.2.    fulfillment of the operations,_accounting, marketing, operation and fulfilment                                                             $700,000.00




Official Form 206A/B                                               Schedule A/B Assets   -   Real and Personal Property                                                 page   1
Sottware Copyright (c) 1996-2020 Best Cso, LLc   -   www.beutcse,cory,                                                                                      Best Case Bankruptcy
               Case 8:20-bk-13335-MW                                 Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                       Desc
                                                                     Main Document   Page 13 of 42

 Debtor             Heartwise Incorporation                                                                  Case number (if known)
                    Name

 8.          Prapayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
             Description, Including name of holder of prepayment
                      Franchise Tax Board
             8,1.     Pro-Payment of 2020 estimated taxes                                                                                                  $124,526.42




 9.          Total of Part 2.                                                                                                                       $4,324,526,42
             Add lines 7 through 8. Copy the total to line 81

I1W          Accounts receivable
10. Does the debtor have any accounts receivable?

       El No. Go to Part 4.
       N Yes Fill in the information below.

 1 1.        Accounts receivable
             ha. 90 days old or less:                              1,500,000.00         -                                    0.00   ...,                 $1,500,000.00
                                            face amount                                        doubtful or uncollectible accounts




 12.         Total of Part 3.                                                                                                                       $1,500,000.00
             Current value on lines 11 a   +       11 b   =   line 12. Copy the total to line 82.                                          I__________________________

IlE Investments
13. Does the debtor own any investments?

       I No. Go to Pert 5.
       Li Yes Fill in the information below.

I1iE         Inventory, excluding agriculture assets
18. Does the debtor own any Inventory (excluding agriculture assets)?

      LiNe, Go to Part6.
      • Yes Fill In the information below.

             General description                          Date of the last                  Net book value of         Valuation method used      Current value of
                                                          physical inventory                debtor’s interest         for current value          debtorsinterest          :
                                                                                            (Where available)          .




 19.         Raw materials
             Liquid, remedies and
             supplies to make the
             vitamins, but there is no
             value to these products
             as they are too old to
             use or sell                                                                                    $0.00                                    —              $0.00



 20.         Work In progress

21.          Finished goods, including goods held for resale
             Finished goods,
             vitamins that need to be
            jJped to Amazon                                                                                 $0.00                                        $1,350,000.00



22.       Other inventory or supplies
Official Form 206A/B                                                Schedule A/B Assets         -   Real and Personal Property                                      page 2
Sofiwaro Copyright (0)1996-2020 Best Case, LLC www.bestoase.com
                                               .                                                                                                         Best Case Bsnkrtrptcy
                                                                                                                       ___________________________




              Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                            Desc
                                                              Main Document   Page 14 of 42

Deotor         Heartwise Incorporation                                                        Case number (If known)
               Name



23.


24.
            Total of Part 5.
            Add lines 19 through 22, Copy the total to line 84.

            Is any of the property listod in Part 5 perishable?
                                                                                                                          r
            • No
            D Yes
25.         Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            • No
              Yes. Book value                            Valuation method                         Current Value

26.         Has any of the property listed in Part 5 been appraised by a professional within the last year?
            I No
            C Yes

IP           Farming and fishing-related assets (other than titled motor vehicles and land)
27, Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

      I No. Go to Part 7.
      C Yes Fill in the information below,

IV Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

      C No. Go to Part 6.
      I Yes Fill in the information below.
            General description                                              Net book value of        Valuation method used     Current value of
                        .
                                                                             debtors Interest         for current value         debtors interest
                  .,
                                                                             (Where available)

39.         Office furniture
            5Desks,5chaaptops, file cabinet                                                 $0.00                                           $1,500.00



40.         Office fixtures

41.         Office equipment, including all computer equipment and
            communication systems equipment and software

42.         Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

43.         Total of Part 7.                                                                                                               $1,500.00     I
            Add lines 39 through 42. Copy the total to line 86.                                                            L.__
44,         is a depreciation schedule available for any of the property listed in Part 7?
            I No
            C Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
            I No
            C Yes
liinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

       INo. GotoPart9.

Official Form 206A!B                                        Schedule   A/B Assets Real and Personal Property
                                                                                 -                                                                page       3
Software Copyright (a) 1995-2020 east Case, LLC aww.beetcase.com                                                                       Dest Case Bankruptcy
                Case 8:20-bk-13335-MW                               Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                            Desc
                                                                    Main Document   Page 15 of 42

  Debtor           l-feartwise Incorporation                                                           Case number (If known)
                   Name

       El   Yes Fill in the information below.


Ifl1 Real property
54. Does the debtor own or lease any real property?

       •No. Gate Part 10.
       U Yes Fill in the information below,

Ii*          Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

       ONo. GotoPartil,
       I Yes Fill in the information below.

               General description                                                 Net book value of          Valuation method used   Current value of
                                                                                   debtors interest           for current value       debtors interest
                                                                                   (Whore available)

 60.           Patents, copyrights, trademarks, and trade secrets
               Trademark for the company name and product
               names                                                                                 $0.00                                        Unknown



 51.           Internet domain names and wob ites

 62,           Licenses, franchises, and royalties

 63.           Customer lists, mailing lists, or other compilations

 64.           Other intangibles, or intellectual property

 65.           Goodwill

 66.          Total of Part 10.                                                                                                                      $0.00
              Add lines 60 through 65. Copy the total to line

 67.          Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. 101(41A) and 107?
              I No
              Li Yes
 68.          Is there an amortizatIon or other similar schedule available for any of the property listed In Part 10?
                  No
              U   Yes

 69.          Has any of the property listed in Part 10 been appraised by a professional within the last year?
              • No
              Li Yes
other_assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

    •No. Goto Part 12.
    El Yes Fill in the information below.




Official Form 2O6AIB                                               Schedule A/B Assets   -   Real and Personal Property                                page 4
Software CopqIght (o) 1596-2020 Best Case, LLC   -   www.baatcaso.com                                                                        Rest Case Bankruptcy
                                                                                    ________
                                                                                           ______
                                                                                               _____________                                       __________--——--$0.00

              Case 8:20-bk-13335-MW                             Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                              Desc
                                                                Main Document   Page 16 of 42

  Debtor         Heartwise Incorporation                                                                                 Case number        (If known)
                 Name


                 Summary

 In Part 12 copy all of the totals from the earlier parts of the form
       Type of property      :                                      -
                                                                        -   -   .         -
                                                                                                  -           Current value of-
                                                                                                                                               Current value of real
                                                                                      -       F               personal property                property

  80. Cash, cash equivalents, and financial assets.                                                                    e477 691 00
      Copyline5,Pertl

 81     Deposits and prepayments. Copy line 9, Part 2.                                                               $4,324,526.42

 82. Accounts receivable. Copy//ne 12, Part 3.                                                                       $1,500,000.00

 83. Investments. Copy line 17, Part 4,                                                                                        $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                $1,350,000.00

 85. FarmIng and ftshing.related assets. Copy//ne 33, Part 6.                                                                  $0.00

 86. Office furniture, fixtures, and equipment and collectibles.
     Copyline43, Part 7.                                                                                                  i   500.0 0

 87. Machinery, equipment, and vehicles. Copy//ne 51, Part 8                                                                   $0.00

 88. Real property. Copy fine 56, Part 9                                                                                          >


 89. lnian9ihles and intellectual property. Copy 1/ne 66, Part 10.                                                             $0.00

 90. All other assets. Copy//ne 78, Part 11.                                                          +                        $0.00

 91. Total. Add lines 80 through 90 for each column                                                             —_$7653,717.4J          +   91b.


 92. Totalof all property on Schedule AIB. Add lines 91a+91b=92                                                                                                        $7,653,717.42




Official orm 206A/B                                          Schedule A/B Assets                          -   Real and Personal Property                                            page 5
Soltware Copyright (c)1996-2020 8est Case, LLC -wvw.bestcase,corn                                                                                                         Best Case Bankruptcy
        _________________________________________________________________________________________________J
             Case 8:20-bk-13335-MW                            Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                Desc
                                                              Main Document   Page 17 of 42
Fill m this information to identifythe case:
Debtor name            Heartwise Incorporation

United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

Case number      (if   known)
                                                                                                                            Q   Chock if this is an
                                                                                                                                amended filing


Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12115

Be ascomplete and accurate as possible.
  Do any creditors have claims secured by debtors property?
     I   No. Check this box and submit page 1 of this form to the court with debtors other schedules. Debtor has nothing else to report on this form.
     D Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright Ic) 1956-2020 Best Case, LLC www.beatcese.com
                                             -                                                                                             Best Case Bankruptcy
                                   _______--___________




                Case 8:20-bk-13335-MW                         Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                Desc
                                                              Main Document   Page 18 of 42
 Fill in this information to ldentify the case:
 Debtor name              Heartwise Incorporation

 United States Bankruptcy Court for the:           CENTRAL DISTRICT OF CALIFORNIA

 Case    number     (if   known)




                                                                                                                                          Q      Check if this is an
                                                                                                                                                 amended filing


Official Form 206E/F
Schedule ElF: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part I for creditors with PRIORITY unsecured claims and Fart 2 for creditors with NONPR1ORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result In a clairm Also fist executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 203A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 20601. Number the entries in Parts 1 and
2 in the boxes on the left, If more space Is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

               List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 5071.

               No. Go to Part 2.

           U   Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority In whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                   Total claim            Priority amount


LL_]       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:                         Unknown            Unknown
           Franchise Tax Board                                     Check all that apply.
           do General Counsel Section                              D Contingent
           P 0 Box 1720, MS: A-260                                     Unliquidated
           Rancho Cordova, CA 95741-1720                           E1 Disputed

           Date or dates debt was incurred                         Basis for the claim:
           2020                                                    Debtor pro-paid $124,526.42 estimated taxes
           Last 4 digits of account number                         is the claim subject to offset?

           Specify code subsection of PRIORITY                     UNo
           unsecured claim: ii u.s.c. § 507(a) (8)
                                                                   C   Yes


 2.2   j   Priority creditor’s name arid msihng address            As of the petition fihng date, the claim is:                       $292,836.00           $292,836.00
           Internal Revenue Service (IRS)                          Chock a/f that apply.
           P o Box 7346                                            C   Contingent
           Philadelphia, PA 19101-7346                             C   Unhiquidated
                                                                   C   Disputed

           Dais or dates debt was incurred                         Basis for the claim:
           2020                                                    Estimated Taxes
           Last 4 digIts of account number 2765                    is the claim subject to offset?
           Specify Code subsection of PRIORITY                     • No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                   C   Yes




Official Form 206 ElF                                       Schedule ElF: Creditors Who Have Unsecured Claims                                                      page 1 of 5
Softwars Copyright (c) 1996.2020 Best Case, LLC www.bostcase.com
                                             -                                                                     24271                                   BssI Case Bankruptcy
                     Case 8:20-bk-13335-MW                        Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                       Desc
                                                                  Main Document   Page 19 of 42
Debtor               Heartwise Incorporation                                                                  Case number (if known)
                     Name
[Ia             Priority creditor’s name and mailing address         As of the petition filing dale, the claim is:                                        $6,035.00    $0.00
            j
                                                                                                                                                                                    —




                State Board of Equalization                          Check all thaI apply.
                P.O. Box 942879                                      o Contingent
                Sacramento, CA 94279-8064                            0    Unllquidated
                                                                     o    Disputed

                Data or dales debt was incurred                      Basis for the claim:
                2020                                                 Taxes      -   included as a precaution

                Last 4 digits of account number                      Is the claim subject to offset?

                Specify Code subsection of PRIORITY                   I   No
                unsecured claim: 11 U.S.C. § 507(e) (8)
                                                                      0   Yes



                     List All Creditors with NONPRIORITY Unsecured Claims
       3.       List In alphabetical order all of the creditors with nonprtority anaecured claims, If the debtor has more than 6 creditors with ncnpriority unsecured claims, Ilk
                out and attach the Addihonal Page of Part 2.
                                                                                                                                                             Amount of claim


[ãJT”l          Nonpriority credltor’a name and maIling addreas                      As of the petition filing date, the ctalm is: Check as that apply.               $1,099,230.67
                Alpha House Research                                                 o    Contingent
                2781 West Macarthur Blvd., Suite                                     C]   Unliquidated
                34                                                                   O    Disputed
                Santa Ana, CA 92704
                                                                                     Basis for the ctairn: Services, payable in 30 days
                Date(s) debt was Incurred    2020
                                                      Naturewise                     Is the claim subject to offset?    I   No   0   Yes
                Last 4 dlgita of account number

                                                                                     As of the petition tiling date, the ctatm is: Check all that apply                        $16.95
_3.2        [ Nonpriority creditor’s name and mailing address
                American Express                                                     ci   Contingent
                P 0 Box 650448                                                       ci   unliquidated
                Dallas, TX 75265                                                     C]   Disputed
                Date(s) debt was incurred    2020                                    Basis for the claim:    Credit Card
                Last 4 digIts of account number       Unknown
                                                                                     Ia the claim subject to offset?    I   No   C   Yea


LiZi NonpriorityBlue
                creditors name and inaiting address                                  As of the petition filing date, the claim is: Check all tisat apply.                —-   $682.00
                     Cross
                Anthem                                                               0 Contingent
                p Box 5101 1                                                         0 Unliquidated
                Los Angeles, CA 90051                                                0 Disputed
                Date(s) debt was incurred 2020                                       Basis for the claim:    Insurance
                Lest 4 digits of account number       Unknown
                                                                                     Is the claim subject to offset?    I No 0       Yes

[2AJ Nonpriority creditor’s name and melting address                                 As of the petition filing date, the claim is: Check a/t that apply.                 $14,826.59
                California Bank and Trust                                             ci Contingent
                Bankcard Center                                                       0 Unliquidated
                p o Box 30833                                                         0 Disputed
                Salt Lake City, UT 841 30-0833
                                                                                      Basis for the claim:    Credit Card
                Date(s) debt was incurred 2020
                                                                                      Is the claim subject to offset?   • No 0       Yes
                Last 4 digita of account number 8999


LiE             Nonpriority creditor’s name and mailing sddress                       As of the petition filing date, the claim is: Check as that apply.                 $61006.00
                Capital One                                                           0 Contingent
                p o Box 60599                                                         0 uniiquiriat&t
                City of Industry, CA 9171 6-0599                                      0 Disputed
                Date(s) debt was incurred 2020                                        Basia for the claim:    Credit Card Debt
                Last 4 digIts of account nuniber 5068
                                                                                      Is the claim subject to offaat?   I   No   0   Yes




Official Form 206 ElF                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page2of5
Sot/wa’s Cupykghf tcl 1555-2020 eaat Case, LLC wv,w.basteasa.cow
                                                  -
                                                                                                                                                                      Best case Bankrspfcy
               Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                       Desc
                                                               Main Document   Page 20 of 42
 Debtor        Heartwise Incorporation                                                                Case number (if known)
               Name
 3.6       Nonpriority creditors name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       Unknown
           Martha Valentine                                                  C Contingent
           do Gutride Safier LLP                                             C   Unhiquidated
           Seth A. Safier, Esq,                                              C   Disputed
           100 Pine Street, Ste 1250
           San Francisco, CA 94111                                           Basis for the claim: Class Action Laswuit filed with U.S. District Court,
                                                                             Northern District of California, Case N.:
           Date(s) debt was incurred 2019                                    4:20-cv..04302-JSW
           Last 4 digIts of account number          2JSW
                                                                             is the ciaim subject to ofIset?       No   C   Yes


[_J Nonpriority creditor’s nama and malilng address                          As of the petition flung date, the claim is: Clack all that apply.         $5,000.00
           Monumental                                                        C Contingent
           5010 SE Foster Rd, #86352                                         C Uniiquidatod
           Portland, OR 97206                                                C Disputed
           Date(s) debt was incurred 2020                                    Basis for the claim:    Marketing Services
           Last 4 digIts of account number Unknown
                                                                             is the claim subject to offset?       No   C Yes
 3.8       Nonpriority creditor’s name and mailing address                   As of the petition fiuing date, the claim is: Check all that apply.        $3,300.00
           PHD Studios                                                       C Contingent
           1968 Hutchins Circle                                              C   Uniiquidated
           Medford, OR 97504                                                 C Disputed
           Date(s) debt was incurred       2020                              Basis for the ciatm:    Marketing Services
           Last 4 digits of account number          Unknown
                                                                             is the ciaim subject to offset?   U   No   C   Yes


ri Premeo Financial Corp
           Nonpriority creditor’s name and rnaiiing address                  As of the petition filing date, the claim is: Chock all that apply.
                                                                             C contingont
                                                                                                                                                        $2,846.81

           P 0 Box 1 9361                                                    C Uniiquidated
           Kalamazoo, Ml 49019                                               C Disputed
           Bate(s) debt was incurred       2020                              Basis for the claim:    Insurance
           Last 4 digits of account number          Unknown
                                                                             is the claim subject to offset?   U   No   C Yes
 3.9_J Nonpriority creditor’s name and mailing address                       As of the petition filing date, the ciaim is: Check all tint apply.        $5,000.00
           Retain Exchange Network, Inc.                                     C contingent
           7071 Warner Ave., Ste #345                                        C uniiquidated
           Huntington Beach, CA 92647                                        0 Disputed
           Pate(s) debt was incurred 2020
                                                                             Basis for the claim:    Professional Data Services
           Last 4 digits of account number Unknown
                                                                             is the claim subject to offset?   I   No   C   Yes

           Nonpriority creditor’s name and mailing address                   As of the petition filing date, the ciaim is: Check all that apply.      $10,298.66
           Rob Wilsey Creative Partners LLC                                  C   Contingent
           300 s. Raymond Ave., Ste 6                                        C   Uniiquidated
           Pasadena, CA 91105                                                C   Disputed
           Date(s) debt was incurred 2020
                                                                             Basis for the ciaim:    Marketing
           Lest 4 digits of eccount number Unknown
                                                                             is the ciaim subject to offset?   U   No   C   Yes

[1         Nonpriority creditors name and mailing address                    As of the petition filing date, the ciatm is: Chock all that apply.     $940,863.90
           Robinson Pharma, Inc.                                             C Contingent
           3330 South Harbor Blvd.                                           C   Unilquidated
           Santa Ana CA 92704                                                C   Disputed
           Date(s) debt was incurred 2020
                                                                             Basis forthe claim: An ongoing transactions to be paid in 30 days
           Last 4 digits of account number          Naturewise
                                                                             is the ciaim Subject to offset?       No   C   Yes




Official Form 206 ElF                                         Schedule ElF: Creditors Who Have Unsecured Claims                                           Page 3 of 5
Software Copyright (a)   1996-2020 Seat Case, LLC ww.beslcsae.com
                                                -                                                                                                  Best Case esnkruptcy
                                                                                                                           _______-
                                                                                                                               ______________      _______________




             Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                Desc
                                                             Main Document   Page 21 of 42
 Debtor      Heartwise Incorporation                                                                Case number (ii known)
             Name

 313      Nonprlority creditor’s name and malling address                  As of the petition filing date, the claim is; Chack all that apply.                 $5,000.00
          Steptoe & Johnson LLP                                            C   Contingent
          633 West Fifth Street                                            C   Untquidated
          Los Angeles CA 90071                                             C   Disputed
          Date(s) debt was incurred 2020                                   Basis for the claim;    Legal Services
          Last 4 digIts of account number      Unknown
                                                                           Is the claim subject to offset?    S   No       C Yes
          Nonpriority creditor’s name and mailing address                  As of the petition filing date the claim Is: Check all that apply.                  $2,500.00
          latyana Shykal                                                   C   contingent
          10625 Parrish St, Apt 223                                        C   Unliquidated
          Matthews, NC 28105                                               C   Disputed
          Date(s) debt was Incurred 2020                                   BasIs for the claim:    CS Contractor
          Last 4 dIgits of account number      Unknown
                                                                           Is the claim subject to offset?    U   No       C   Yes

jJ        Nonpriority creditor’s name and mailing address                  As of the petition filing date, the claim Is: Check all that apply,               $28,248.00
          Trojan Law Offices                                               C Contingent
          Red Fox Plaza
          9250 Wilshire Blvd., 325                                         Q   Disputed
          Beverly Hills, CA 90212
                                                                           Basis for the claim:   jj_.jyjces
          Date(s) debt was incurred 2020
          Last 4 digits of account number      Natuurewise                 Is the claim subject to offset?    U   No       C   Yes


 3. 16   1 Nonprlority creditors name and mailing address                  As of the petition filing date, the claim is: chacll all Ihaf apply.                $1,640.49
          Uline                                                            C   contingent
          P 0 Box 88741                                                    C   Unliquidated
          Chicago, IL 60680                                                C   Disputed
          Date(s) debt was Incurred     2020                               Basis for the claim:    Shipping Services
          Last 4 digits of account number      Unknown
                                                                           Is the claim subject to offset?    I   No       C   Yes

3.iT      Nonpriority creditor’s name and mailing address                  As of the petit ion filing date, the Claim is: Check all that apply.          $9,551,232.00
          Vitamins Online Inc.                                             • contingent
          Edgar R. Cataxinos                                               • Unhiquidated
          MAGLEBY CATAXINOS & GREENWOOD
          170 S MAIN ST STE 1100                                           I   Disputed
          Salt Lake City, UT 84101                                                          Lawsuit filed for Trademark Infringement, with U.S.
                                                                           easis for the claim:
          Date(s) debt was incurred 2013                                   District Court of Utah (Central) Case No.:
          Last 4 digIts of account number 2DAK                             2:13-cv00982-DAK
                                                                           Is the claim subject to offset?    —   No       C   Yes



             List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must b notified for claims listed In Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts I end 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

          Name and mailing address                                                                  On which line iii Parti or Part 2 is the         Last 4 digits of
                                                                                                    elated creditor (If any) listed?                 account number, if
                                                                                                                                                     any
 4.1      WORKMAN NYDEGGER
          60 E SOUTH TEMPLE STE 1000                                                                Line      3.17
          Salt Lake City, UT 84111
                                                                                                    C        Not listed, Explain


             Total Amounts of the Priority and Nonpriority Unsecured claims

5. Add the amounts of priority and nonpriority unsecured claims.

 5a. Total claims from Part I                                                                           5a,            $                    298,871.00

Official Form 206 ElF                                       Schedule E/F; Creditors Who Have Unsecured Claims                                                    Page 4 of 5
Software Copyright (c)I 996-2020 Best Case, LLC ww.beslcase.coni                                                                                          eesl Case Bankruptcy
                                                                                                                                   ______________________________




              Case 8:20-bk-13335-MW                               Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                    Desc
                                                                  Main Document   Page 22 of 42
 Debtor       I-Ieartwise Incorporation                                                            Case number        (if Rnown)
              Name

 5b. Total claims      from Part 2                                                                   5b.     +   $                 11,73169207

                        I and 2                                                                                                     12030563.D_j
                                                                                                     5c




Ofticral Form 206 ElF                                           Schedule ElF: Creditors Who Have Unsecured   Claims                                       Page 5 of 5
Software Copyright   () I Ogs-2020   8esi Case, LLC www.beatcese.com
                                                  -                                                                                                Best Case Bankruptcy
        _______________________________________________________________
                            ______________________________                                 __________________________




              Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                             Desc
                                                              Main Document   Page 23 of 42
  Fill in this Information to identify the case:
  Debtor name         Heartwlse Incorporation

  United States Bankruptcy Court for the.           CENTRAL DISTRICT OF CALIFORNIA


  Case number      (if known)
                                                                                                                           Q Check if this is an
                                                                                                                              amended filing



 Official Form 206G
 Schedule 0: Executory Contracts and Unexpired Leases                                                                               12/15
 Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

 1.   Does the debtor have any executory contracts or unexpired leases?
      D No. Check this box and file this form with the debtors other schedules. There is nothing else to report on this form.
      • Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule AJ& Assets Real and Persona!
                                                                                                                   -
                                                                                                                                                Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 21.         State what the contract or                  The contract was
             lease Is for and the nature of              drafted and signed on
             the debtor’s interest                       2/7/2019 identifying the
                                                         scope of work to be
                                                         completed by Alpha
                                                         House Research dba
                                                         DRM Resources
                  State the term remaining               2 Years and two                Alpha House Research
                                                         months                         2781 West Macarthur Blvd., Suite
              List the contract number of any
                    government contract                  -_____________________         Santa Ana, CA 92704


 2.2.        State what the contract or                  To manufacture of
             lease is for and the nature of              certain products
             the debtor’s interest

                  Slate the term remaining               3 Years
                                                                                        Robinson Pharma
             List the contract number of any                                            3330 South Harbor Blvd.
                   government contract                                                  Santa Ana, CA 92704                        —   ——_________




Official Form   206G                             Schedule G: Executory Contracts and Unexpired Leases                                         Page 1 of 1
Software Copyright (0)1 956-2020 Sent Case, LLC www.hestcase.com
                                             -
                                                                                                                                        Best Case Bankruptcy
            _____             _________________________________
                                         _________________
                                          _______ _____________




             Case 8:20-bk-13335-MW                            Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                             Desc
                                                              Main Document   Page 24 of 42
 Fill In this Information to identIfy the case
 Debtor name         Heartwise Incorporation

 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA


 Case number (if known)
                                                                                                                          U Check if this   is an
                                                                                                                              amended filing



Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12115

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

       1. Do you have any codebtors?

 • No. Check this box and submit this form to the court with the debtors other schedules. Nothing else needs to be reported on this form.
 U   Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules DG. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed end each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                               Mailing Address                                     Name                       Check all schedu/es
                                                                                                                               that apply:
     2.1                                                                                          —________




                                                Street                                                                          ElF
                                                                                                                               DG

                                                City                  State      Zip Code



     2.2                                                                                                                       DD
                                                Street                                                                         U ElF
                                                                                                                               UG

                                                City                  State      Zip Code



     2.3
                                                Street                                                                         Q E/F
                                                                                                                               1G

                                                City                  State      Zip Code


     2,4                                 —._________
                                                                                                                               11D
                                                Street                                                                         11 ElF
                                                                                                                               DG

                                                City                  State      Zip Code




Official  Form 206H                                                           Schedule H:   Your Codebtors                                   Page 1 of 1
Softwara Copyright (c) 1996-2020 Best Case, LLC wM,bastcaae.oom
                                            -
                                                                                                                                        Sost Case Senkwptcy
                                    _______________________________
         __________________________________
                                                         ______
                                                                                         _________________________________________________
                                                                  ________________________________________
                                                  _________________________________________________________________
                                                                         ____________________
                                                                                                                       ______    ___________       _______________




                    Case 8:20-bk-13335-MW                          Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                             Desc
                                                                   Main Document   Page 25 of 42



    Fill in this inforrnâti6n to identify the case:

     Debtor name            Heartwise Incorporation

     United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

    Case number (if        known)
                                                                                                                                               Q   Check if this is an
I                                                                                                                                                  amended filing




    Official Form 207
    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                             04/19
The debtor must answer every question. If more space Is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

                    Income

    1.     Gross revenue from business

            D   None.


            Identify the beginning and ending dates of the debtor’s fiscal year,                      Sources of revenue                            Gross revenue
            which may be a calendar year                                                             Check allthat apply                            (before deductions and
                                                                                                                                                    exclusions)

            From the beginning of the fiscal year to filing                  date:                    I   Operating a business                              $22,800,000.00
            From 1/01/2020 to Filing Date
                                                                                                          Other



             Forpriorycar:                                                                            I   Operating a business                               $6,753,720.00
             From   1/01/2019       to   12/31/2019
                                                                                                      D   Other




             For year before that:                                                                    • Operating a business                                 $8,122,323.00
            From  1/01/2018 to 12/31/2018
                                                                                                      U   Other


    2, Non-business revenue
           Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends,                 money collected from lawsuits,
           and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.


            I   None.


                                                                                                      Description of sources of revenue             Gross revenue from
                                                                                                                                                    each source
                                                                                                                                                    (before deductions and
                                                                                                                                                    exclusions)


    ITI             List CertaIn Transfers Made Before Filing for Bankruptcy

    3,     Certain payments or transfers to creditors within 90 days before filing this case
           List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
           filing this case unless the aggregate value of all property transferred to that creditor is lass than $6825. (Ths amount may be adjusted on 4/01/22
           and every 3 years after that with respect to cases filed on or after the date of adjustment.)


            U   None.


             CredItor’s Name and Address                                         Dates                  Total amount of value         Reasons for payment or transfer
                                                                                                                                      Checks/I that apply




    Officigi Form 207                                    Statement   of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
    Soflware copyright   (Cl 1996-2020 Best Case, LLC www.besicase.com
                                                    -                                                                                                        Best Case earrkruptcy
                                                                                                                                        _________________________________

              Case 8:20-bk-13335-MW                                   Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                Desc
                                                                      Main Document   Page 26 of 42
Debtor        Heartwise Incorporation                                                                          Case number    (Ifown




      Creditor’s Name and Address                                                 Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                       Check all that apply
      3.1.                                                                        Sept 2020                         $23,666.66         El Secured debt
               Bradss Deal LLC
               6115 Estate Smith Bay, Ste                      3l31Box7           Oct 2020                                             a UnsecLlred loan repayments
               St Thomas, VI 00802-1 324                                          Nov 2020                                                  suppiiers or vendors
                                                                                                                                       El Services
                                                                                                                                       H Other Marketing


      3.2.                                                                        Sept 2020                       $550,139.15          El Secured debt
               California Bank and Trust
               Bankcard Center                                                    Oct 2020                                             El Unsecured loan repayments
               P 0 Box 30833                                                      Nov 2020                                             El Suppliers or vendors
               Salt Lake City, UT 84130-0833                                                                                           a  Services
                                                                                                                                       H Other Credit Card



               Cameran Eu banks                                                   Sept 2020                         $20,000.00         El Secured debt
               2000 Avenue of the Stars                                           Oct 2020                                             El Unsecured loan repayments
               Los Angeles, CA 90067                                              Nov 2020                                             El Suppliers or vendors
                                                                                                                                       El Services
                                                                                                                                       • Other Marketing


               Candace Rene Curry                                                  Sept 2020                          $7,000.00        C Secured debt
               l9BlColorado Blvd. Apt B         ,                                  Oct 2020                                            El Unsecured loan repayments
               Denton, TX 76202                                                    Nov 2020                                            El Suppliers or vendors
                                                                                                                                       El Services
                                                                                                                                       I Other CS Contractor


               Capital One                                                         Sept 2020                       $480,000.00         El    Secured debt
               P 0 Box 60599                                                       Oct 2020                                            El    Unsecured loan repayments
               City of Industry, CA 91716-0599                                     Nov 2020                                            El    Suppliers or vendors
                                                                                                                                       C     Services
                                                                                                                                       U     Other Credit Card


      3.6.
               Central Entertainment Group, Inc.                                   Sept 2020                        $17,500.00         El    Secured debt
               1001 6th Aye, 14th Floor                                            Oct 2020                                            C     Unsecured loan repayments
               New York, NY 10018                                                  Nov 2020                                            C     Suppliers or vendors
                                                                                                                                       C     Services
                                                                                                                                        H Other Marketing


               ci’iristina Entertainment Inc.                                      Sept 2020                        $10,000.00         El Secured debt
               2419 Sandiago Drive                                                                                                     C Unsecured loan repayments
               Newport Beach, CA 92660                                                                                                  El Suppliers or vendors
                                                                                                                                        C Services
                                                                                                                                        U Other Marketing


       3.8.
               Divine N. Tumenta                                                   Sept 2020                         $23,750.00         C    Secured debt
               9017 Sycamore Aye, Unit 108                                                                                              El   Unsecured loan repayments
               Montclair, CA 91763                                                                                                      El   Suppliers or vendors
                                                                                                                                        C    Services
                                                                            .                                                           U Other Marketing




Offical Form 207                                            Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 2
Stv,s-e Copyright (c)1 gse-2eao Best   case,   LIC   -   ww,bestcsso,corn                                                                                           best Case Bankruptcy
              Case 8:20-bk-13335-MW                             Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                 Desc
                                                                Main Document   Page 27 of 42
 Debtor       Heartwise Incorporation                                                                     Case number    (if known)




       Creditors Name and Address                                            Dates                 Total amount of value          Reasons for payment or transfer
                                                                                                                                  Check all that apply
               Estuniga Inc.                                                 Sept 2020                        $26,610.00          C Secured debt
               462 SW Port Saint Lucie Blvd.                                                                                      C Unsecured loan repayments
               Unit 116                                                                                                           C Suppliers or vendors
               Port Saint Lucie, FL 34953                                                                                         C Services
                                                                                                                                  I Other Marketing


       3,10                                                                                                   $24205.00
              Kim Le CPA                                                     Oct 2020                                             C Secured debt
       •      22241 Canyon Crest Dr                                                                                               C Unsecured loan repayments
              Mission Viejo, CA 92692                                                                                             C Suppliers or vendors
                                                                                                                                  C Services
                                                                                                                                  C Other

       3.11
               Lauren Speed                                                  Oct 2020                         $13,33200           C     Secured debt
       •       1609 Peachcrest Rd                                                                                                 C     Unsecured loan repayments
               Decatur, GA 30032                                                                                                  C     Suppliers or vendors
                                                                                                                                  U     Services
                                                                                                                                  I Other Marketing


       3.12
               Mohajerian Law Group                                          Oct 2020                         $10,000.00          C     Secured debt
       •       1901 Avenue of The Starts, Ste 1100                                                                                C     Unsecured loan repayments
               Los Angeles, CA 90067                                                                                              C     Suppliers or vendors
                                                                                                                                  C     Services
                                                                                                                                  • Other Legal


       3.13
              Little Red Management                                          Sept                             $10,500.00              C Secured debt
              7200 Franklin Ave., #222                                                                                                C Unsecured loan repayments
              Los Angeles, CA 90046                                                                                                   C Suppliers or vendors
                                                                                                                                      C Services
                                                                                                                                      I Other Marketing

       3.14
              Monumental                                                     Oct 2020                          $20,000.00             C Secured debt
              5010 SE Foster Rd, #86352                                                                                               U Unsecured loan repayments
              Portland, OR 97206                                                                                                      C Suppliers or vendors
                                                                                                                                      C Services
                                                                                                                                      • Other Marketing


       3.15
              Mutesix Inc.                                                   Oct 2020                          $10,000.00             C Secured debt
              6080 Center Drive, #900                                                                                                 0 Unsecured loan repayments
              Los Angeles, CA 90045                                                                                                   U Suppliers or vendors
                                                                                                                                      C Services
                                                                                                                                      I Other Marketing

       3.16
              Pacific Western Container                                      October 2020                      $13,967.13             C Secured debt
              4044 West Garry Avenue                                                                                                  C Unsecured loan repayments
              Santa Ana, CA 92704                                                                                                     C Suppliers or vendors
                                                                                                                                      C Services
                       .                                                                                                              U Other



Official Form 207                                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Soitwaro Capyrght   Ic) 1996-2020   Best case, LLC www.bsstcaso.com
                                                 -                                                                                                         Best Case Bankruptcy
                                                                                                                                              _________________________________


                                  Case 8:20-bk-13335-MW                 Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                               Desc
                                                                        Main Document   Page 28 of 42
   Debtor                         Heartwise Incorporation                                                           Case number (if knowd




                           Creditor’s Name and Address                                Dates                 Total amount of value        Reasons for     payment or transfer
                                                                                                                                         Checkal/ that app(y
                           3,17
                                   PHD Studios                                        Oct 2020                         $18,625.00        El Secured debt
                                   1968 Hutchins Circle                                                                                  El Unsecured loan repayments
                                   Medford, OR 97504                                                                                     El Suppliers or vendors
                                                                                                                                         El Services
                                                                                                                                         • Other Marketing


                       3.18
                                   Premeo Financial Corp                              Oct 2020                          $20,964.72       El Secured debt
                       •           P 0 Box 19367                                                                                         El Unsecured loan repayments
                                   Kalamazoo, Ml 49019                                                                                   El Suppliers or vendors
                                                                                                                                         El Services
                                                                                                                                         • Other


                   3.19
                                   Probi USA Inc.                                     Oct 2020                        $152,526.41        El   Secured debt
                   •               9609 153rd Ave., N.E.                                                                                 El   Unsecured loan repayments
                                   Redmond, WA 98052
                                                                                                                                         El   Suppliers or vendors
                                                                                                                                         El   Services

                                                                                                                                         I    Other   Vendor for Probiotics

                   3.20
                                   Robinson Pharma                                    Oct 2020                      $5,843,123.15        El   Secured debt
                                   3330 South Harbor Blvd.                                                                               El Unsecured loan repayments
                                   Santa Ana, CA 92704
                                                                                                                                         El Suppliers or vendors
                                                                                                                                         C Services
                                                                                                                                         I Other Main Vendor of the
                                                                                                                                         business


               ‘Steptoe & Johnson LLP                                                 Oct 2020                         $16,120.00        El Secured debt
                  633 West Fifth Street                                                                                                  C Unsecured loan repayments
                                   Los Angeles, CA 90071
                                                                                                                                         0 Suppliers or vendors
                                                                                                                                         C    Services

                                                                                                                                         I    Other   Legal Services

           3.22
                                   Synapse Marketing Solutions                       Oct 2020                          $16,495.00        El   Secured debt
               •                   2950 Ole Tree Drive                                                                                   El   Unsecured loan repayments
                                   Lancaster, PA 17603
                                                                                                                                         El   Suppliers or vendors
                                                                                                                                         El   Services

                                                                                                                                         • Other MarketL

       3.23
                                  Tatyana Shykal                                     Nov 2020                            $7,000.00       El   Secured debt
                                  10625 Parrish St, Apt 223
                                                                                                                                         El
           ‘


                                                                                                                                              Unsecured loan repayments
                                  Matthews, NC 28105
                                                                                                                                         0    Suppliers or vendors
                                                                                                                                         El   Services

                                                                                                                                         U    Other_Contractor


       3.24
                                  Telkametrics                                       Nov 2020                        $260,560.56         El   Secured debt
       ‘                          280 Summer Street                                                                                      El   Unsecured loan repayments
                                  Boston, MA 02210
                                                                                                                                         El   Suppliers or vendors
                                                                                                                                         El Services
                                                                                                                                         I Other Marketing



Oftic’s( Form                     207                         Statement or Financtal Affairs for l4or.1ndivictuIs FIing for Bankruptcy                                       page 4
Software Copyht (ci 1 996-2020 Best case, LLC wwwbesicese,csrn
                                                         -
                                                                                                                                                                 Best case aaskruptcy
                                                                                            _______________________                 _____________________________
                                                                                                                                      ____________




              Case 8:20-bk-13335-MW                            Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                Desc
                                                               Main Document   Page 29 of 42
 Debtor       Heartwise Incorporation                                                                   Case number    (if known)




       Creditor’s Name and Address                                            Dates              Total amount of value           Reasons for payrrient or transfer
                                                                                                                                 Check all that apply
       3.25                                                                                                 $35,526.16
               Trojan     Law Offices                                         Nov 2020                                           Li   Secured debt
                                                                                                                                 C    Unsecured loan repayments
                                                                                                                                 Li   Suppilers or vendors
                                                                                                                                 Li   Services
                                                                                                                                 •    Other Legal Services

       3.26
               UPS                                                            Nov 2020                      $96,294.29           Li Secured debt
       •       P 0 Box 894820                                                                                                    Li Unsecured loan repayments
               Los Angeles, CA 90189                                                                                             Li Suppliers or vendors
                                                                                                                                 C Services
                                                                                                                                 I Other Shippirig_


4. Payments or other transfers of property made withIn 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the Insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

      • None.

       Insider’s name and address                                             Dates              Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
    List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
    a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller, Do not include property listed in line 6.

      I None

       Creditor’s    name    and address                         Describe of the Property                                      Date                       Value   of property




6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

      • None

       Creditor’s name and address                               Description of the action creditor took                       Date action was                       Amount
                                                                                                                               taken

I1TIcjaai Actions orAssignments                                           —




7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

      Li None.
              Case title                                         Nature of case             Court or agency’s name and                 Status of   case
              Case number                                                                   address
       7.1.   Martha Valentine v Heartwise                       Class action for           U.S. District Court                         I Pending
              Inc. doing business as Nature                      Diversity-Fraud            California Northern District
                                                                                                                                        Li On a eal
              Wise and Heart Wise Wonder                                                    (Oakland)
              Incorporated                                                                                                              Li Concluded
                                                                                            1301 Clay St., #400s
              4:20-cv-04302-JSW                                                             Oakland, CA 94612



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 5
Software copyright (c) 1996-202e Best Case, LLc www.bostcase.c,rrn                                                                                          Best 0ese Bankruptcy
                                                                   _____




               Case 8:20-bk-13335-MW                                        Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                             Desc
                                                                            Main Document   Page 30 of 42
  Debtor       Heartwise Incorporation                                                                                Case number    (if known)




                Case title                                                       Nature of case           Court or agency’s name and                Status of case
                Case number                                                                               address
        7.2.    Vitamins Online v Heartwise                                      Trademark                 U.S. District Court                          Pending
                et al
                2:13cv-00982-DAK
                                                                                 Infrinenient             District of Utah (Central)                •   On appeal
                                                                                 (Lanham Act)             206 West Tabernacle
                                                                                                                                                    D Concluded
                                                                                                          Saint George, UT 84710


 8. Assignments and receivership
    List any property in the hands of an assignee for the benefit of creditors during the 120 days before riling this case and any prope rty in the hands oi
    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       • None


 IFIIt Certain Gifts and Charitable Contributions

 9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
    the gifts to that recipient is less than $1,000

       • None

                Recipient’s name and address                                     Description of the gifts or contributions             Dates given                      f       -.   Value-


  .            Certain Losses

 10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       • None

        Description of the property lost and                                 Amount of payments received for the loss                  Dates of loss                Value of property
        how tile loss occurred                                                                                                                                                   lost
                                                                             If you have received payments to cover the loss, for
                               .
                                                                             example, from insurance, government compensation, or                                           V




                                                  .                          tort liability, list the total received.

                              :                           .                  List unpaid claims on Official Form 106N8 (Shedul&
                                                                             NB. Assets— Rout and Personal Property).        -
                                                                                                                                                                                         V   V.




lt1jLr Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankrLlptcy
    relief, or filing a bankruptcy case.

      EJ   None.

                 Who was paid or who received                                      If not money, describe any property transferred          Dates                    Total amount or
                 the transfer?                                                                                                                                                 value
                 Address
       11.1.     Law Offices of Michael Jay
                 Berg e r
                 9454 Wilshire Boulevard, 6th                                                                                               11120/2020
                 floor                                                                                                                      and
                 Beverly Hills, CA 90212                                           Attorney Fees plus $1,717.00 for filing fee              121212020                       $25,000.00

                 Email or website address
                 michael. bergerbankruptcypower.c
                 0m

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
Ofticial Form 207                                                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            page 6
Software Copyright (ci 1996-2020 Best Oase, LLC               www.bestoase.com
                                                      .
                                                                                                                                                                      Bed Case Bankruptcy
                                                                           ________________       ___________             ________       ____________   ______________
                                                                                                                                                         _______________




                Case 8:20-bk-13335-MW                               Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                          Desc
                                                                    Main Document   Page 31 of 42
  Debtor        Heartwise Incorporation                                                                       Case number    (if kow,j




         List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
         to a sell-settled trust or similar device.
         Do not include transfers already listed on this statement.

          • None.

           Name of trust or device                                        Describe any property transferred                 Dates transfers              Total amount or
                                                                                                                            were made                              value

 13. Transfers not already listed on this statement
     List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
     2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
     both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          • None.

                 Who received transfer?                                 Description of property transferred or                 Date transfer             Total amount or
                 Address                                                payments received or debts paid in exchange            was made                            value

                Previous Locations

 14. PrevIous addresses
     List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


          I Does not apply

                  Address                                                                                                       Dates of occupancy
                                                                                                                                From-To

IFThL Health Care Bankruptcies

15. Health Care bankruptcies
     Is the debtor primarily engaged in offering services and facilities for:
     - diagnosing or treating injury, deformity, or disease, or
     - providing any surgical, psychiatric, drug treatment, or obstetric care?

         I    No. Go to Part 9.
         D    Yes. Fill in the information below.


                  Facility name and address                         Nature of the business operation, including type of services               If. debtor provides meals
                                                                    the debtor provides                                                        and housing, number of
                                                                                                                                               patients in debtors care

                Personally identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

         I    No.
         LJ   Yes. State the nature of the Information collected and retained.

17. WithIn 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

         •    No. Go to Part 10.
         D    Yes. Does the debtor serve as plan administrator?


LIiflED Certain Financial Accounts, Safe Deposit boxes, and Store Units                                --____________




Official Form 207                                        Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     pegs 7
Soitware Copyright (c) 1996-2020 Best Case, LLC   -   ww.bestcese,com                                                                                     Best CSse Bsnksuptcy
                                                                                             _________
                                                                                                            ___________
                                                                                                                          _        ________________________________—
                                                                                                                                   _______
                                                                                                                               ___________
                                                                                                                                             _    ___________
                                                                                                                                                  ___________
                                                                                                                                                              ____
                                                                                                                                                              ____




                 Case 8:20-bk-13335-MW                          Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                         Desc
                                                                Main Document   Page 32 of 42
      Debtor     l-Ieartwise Incorporation                                                                Case number (if known)




  18. Closed financial accounts
      Within 1 year before filing this case were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed,
                                                                                                                                                       sold,
      moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares In banks, credit unions, brokerage
                                                                                                                                                     houses,
      cooperatives, associations, and other financial institutions.


           • None
                     FinancIal Institution name and                 Last 4 dIgits of       Type of account or           Date account was               Last balance
                     Address                                        account number         instrument                   closed, sold,              before closing or
                                                                                                                        moved, or                           transfer
                                                                                                                        transferred
  19. Safe deposit boxes
      List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year
                                                                                                                                          before filing this
      case.


         I None
           Depository institution name and address                      Names of anyone with                Description of the contents             Do you still
                                                                        access to it                                                                have it?
                                                                        Address

 20. Off-premises storage
     List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part
                                                                                                                                               of a building in
     which the debtor does business.


        iNone

         Facility name and address                                      Names of anyone with               Description of the contents             Do you still
                                                                        access to it                                                               have it?

 Property the Debtor 1-bids or Controls That the Debtor Does Not Own                                   -_____________




 21. Property herd for another
     List any property that the debtor holds or controls that another entity owns, Include any property borrowed from,
                                                                                                                       being stored for, or held in trust. Do
       not list leased or rented property.


       • None


ITTP Details About_Environment_Information_______________

 For the purpose of Part 12, the following definitions apply:
      Environmental Jaw means any statute or governmental regulation that concerns pollution, contamination, or hazardous
                                                                                                                          material, regardless of the
      medium affected (air, land, water, or any other medium).

        Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or
                                                                                                                                     that the debtor formerly
        owned, operated, or utilized,

        Hazardous material means anything that an environmental law defines as hazardous or toxic,
                                                                                                   or describes as a pollutant, contaminant, or a
        similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.     Has the debtor been a party in any judicial or administrative proceeding under
                                                                                       any environmental law? Include settlements and orders.

       •       No.
       D       Yes. Provide details below.

        Case title                                                     Court or agency name and            Nature of tho case
        Case number                                                                                                                                Status of case
                                                                       address
23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially
                                                                                                         liable under or in violation of an
    environment Iw    al

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy
                                                                                                                                                                page 8
Software Copyri9ht (c) 1 996-2020 Seat Case. LLC www.bestcase.com
                                              -

                                                                                                                                                    Seat Case 9ankruptcy
                                                                                                                   _____________________________

                Case 8:20-bk-13335-MW                        Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                               Desc
                                                             Main Document   Page 33 of 42
  Debtor        Heartwise Incorporation                                                                Case number    (if known)




       •        No.
       D Yes. Provide details below.
        Site name and address                                      Governmental unit name and                Environmental law, if known                Date of notice
                                                                   address

 24. Has the debtor notified any governmental unit of any release of hazardous material?

       •     No.
       D Yes. Provide details below.
        Site name and address                                      Governmental unit name and                Environmental law, if known                Date of notice
                                                                   address

I1I Details About the Debtors Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this Information even if already listed in the Schedules.

      0 None
     Business name address                                   Describe the nature of the business             Employer Identification number
                                                                                                             Donot include Social Security number or ITIN.

                                                                                                             Dates business existed
    25.1.                                                    Online sales of Vitamins &
                Heartwise Inc.                                                                               EIN:      455252765
                2973 Harbor Blvd., #472                      Supplements
                Costa Mesa, CA 92626                                                                         From-To      2019 to current


26. Books, records, and financial statements
    26a, List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
            0    None

       Name and address                                                                                                                         Date of service
                                                                                                                                                From-To
       26a.1.         Kim Le, C.P.A., A Prof. Corp.                                                                                             2018 to current
                      22241 Canyon Crest Dr.
                      MissioriViejo, CA 92692

     26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records              or   prepared a financial statement
            within 2 years before filing this case.

            I    None


     26c. List all firms or individuals who were in possession of the debtors books of account and records when this case isfiled.

            I    None

       Name and address                                                                                    If any books of account and records are
                                                                                                           unavailable, explain why

    26d, List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
            statement within 2 years before filing this case.

            I    None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?



Official Form 207                                 Statement of Financial Affairs for Non.lndividuals Filing tor Bankruptcy                                           page U
Software Copyright (c) 199S.2020 Sent Case. LLC ,w.bosicase.com
                                            -
                                                                                                                                                         Best Case Bankruptcy
             Case 8:20-bk-13335-MW                         Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                            Desc
                                                           Main Document   Page 34 of 42
  Debtor     Heartwise Incorporation                                                                 Case number    (if krewn




       •No
         Yes. Give the details about the two most recent inventories.

                 Name of the person who supervised the taking of the                     Date of inventory        The dollar amount and basis (cost, market,
                 Inventory                                                                                        or other basis) of each inventory

 28. List the debtor’s officers, directors, managing members, general partners members in control, controlling shareholders, or other people
     In control of the debtor at the time of the filing of this case.

       Name                                        Address                                             Position and nature of any                  % 01 Interest, if
                                                                                                       interest                                    any
       Tuong Nguyen                               2973 Harbor Blvd., #472                              Chief Executive Officer                     51%
                                                  •Costa Mesa, CA 92626

       Name                                       Address                                              Position and nature of any                  % of interest, if-
                                                                                                       interest                                    any
       DavidPaul Doyle                            2973 Harbor Blvd., #472                              Founder and Chief Brand                     49%
                                                  Costa Mesa, CA 92626                                 Officer

       Name                                       Address                                              Position and nature of any                  % of interest, if
                                   .
                                                                                                       interest                          •-        any
       Elaine T Le                                2973 Harbor Blvd., #472                              Chief Financal Officer                      No interest
                                                  Costa Mesa, CA 92626



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


      •     No
      D     Yes, Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, end options exercised?

      •     No
      D     Yes, Identify below.

              Name and address of recipient                 Amount of money or description and value of               Dates         V•
                                                                                                                                              Reason for     -   V
                                                                                                                                                                           V




                                                            property                                                            .             providing the value

31. Within 6 years before filing thIs case, has the debtor been a member of any consolidated group for tax purposes?

      •     No
      D     Yes. Identify below.
    Name of the parent corporation                                                                         Employer Identification number of the parent
                                                                                                           corporation                                               .     -.




32. Within 6 years before filing tills case, has the debtor as an employer been responsible for contributing to a pension fund?

      •No
      LJ   Yes. Identify below.

    Name of      the pension fund                                                                          Employer Identification number of the parent                         V




                                                                                                           corporation                                                              V




Ollicial Forn 207                               Statement of Financial Affairs for Non-Individuals Filing for eankruptcy                                                 page 10
Software Copy,ght (c) 1996-2020 Beet Case. LLC wwwbestcasecom
                                           -
                                                                                                                                                    Best Case Bankruptcy
                                                     _______
                                                                                 ___________
                                                                                               ___________           ___________
                                                                                                              ___             ___________
                                                                                                                                 ___________
                                                                                                                                           ___________
                                                                                                                                             ___________
                                                                                                                                                       _____
                                                                                                                                                         ______




              Case 8:20-bk-13335-MW                           Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                      Desc
                                                              Main Document   Page 35 of 42
   Debtor      Heartwlse Incorporation                                                                   Case number    (if knower)




               Signature and Declaration

       WARNING       —Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or proparty by fraud in
        connection with a bankruptcy case can result in fines up to $500000 or imprisonment for up to 20 years, or both.
        18 U.S.C. § 152, 1341, 1519, and 3571.

       I have examined the information in this Statement o[FinancialAffairs and any attachments and have a reasonable belief that the information is true
       and correct.

       I declare under penalty of perjury that the foregoing is true and correct.

   Executed on        December 4, 2020


                                                         de6ii

  Position or relationship to debtor        Chief Executive Officer

 Are additional pages to Statement of FinancialAffairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 • No
 C   es




Officigi Form 207                                 Statement of Financial Affeirs for Non-Inclividuels Filing for Bankruptcy
                                                                                                                                                              page 11
Software Copyright (a) 15k6-?020 Best Case, LLC w.bestcaee.corn
                                            -

                                                                                                                                                Bout   Case Bankruptcy
                                                                                                  _______          ____________      ______




                    Case 8:20-bk-13335-MW                     Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                    Desc
                                                              Main Document   Page 36 of 42
B2030 (Form 2030) (12/15)
                                                              United States Bankruptcy Court
                                                                  Central District of California
     In re        Heartwise Inc.                                                                                   Case No.
                                                                                   Debtor(s)                       Chapter      11

                              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.       Pursuant to II U S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
         compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
         be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
                   For legal services, I have agreed to accept                                                 $                23,283.00
                   Prior to the filing of this statement I have received                                       $                23,283.00

                   Balance Due                                                                                 S                       0.00

2.       The source of the compensation paid to me was:
                   •   Debtor              Other (specify):

3.       The source of compensation to be paid to me is:
                   •   Debtor         0    Other (specify):

4.           I I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             0 1 have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
               copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.           In return for the above-disclosed fee. I have agreed to render legal service for all aspects of the bankruptcy case, including:

             a.   Analysis of the debtors financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy:
             b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
             c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
             d.   [Other provisions as needed]


6.           By agreement with the debtor(s), the above-disclosed fee does not include the following service:
                       Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
                       any other adversary proceeding.
                                                                           CERTIFICATION
       I certify that the foregoing i a complete statement of any agreement or arran e cnt for paymeiç’o me for real’ sentatio                  e d btor(s) in
 this bankruPtcY pm                                                                                                     “

        Date                          /                                               c[ael Jay Berger
                                                                                   Signature ofAttorney
                                                                                   Law Offices of Michael J   Bergér
                                                                                   9454 Wilshire Boulevard 6th f,Lôor
                                                                                   Beverly Hills, CA 90212
                                                                                   (310) 271-6223 Fax: (310) 271-9805
                                                                                   michael.berger@bankruptcypower.com
                                                                                   Name of law firm
L




Software Copyright (c) 1996.2020 Best Case, LLC www bestcasecom
                                               .
                                                                                                                                                 Best Case Bankruptcy
        ______________________________                 __________
                                                                                          _____________       _________________




        Case 8:20-bk-13335-MW                       Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                   Desc
                                                    Main Document   Page 37 of 42


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael .bergerbankruptcypower.com




if Attorney for:
                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

Inre:                                                                          CASE NO.:
         Heartwise Inc.                                                        ADVERSARY NO.:
                                                                    Debtor(s), CHAPTER:  11

                                                                   Plaintiff(s),
                                                                                     CORPORATE OWNERSHIP STATEMENT
                                                                                        PURSUANT TO FRBP 1007(a)(1)
                                                                                          and 7007.1, and LBR 1007-4

                                                                                                                    [No hearing]
                                                                Defendan)

Pursuant to FRBP 1007(a)(l) and 7007. 1, and LBR 1 007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interests or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,  Michael4yBerger                                            the undersigned in the above-captioned case, hereby declare
                                                                               ,


               (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                 This form is optional. It has been approved for use by the united States Bankruptcy Court for the Central District of California.
December2012                                                                                                  F 1007-4.CORP.OWNERSHIP.STMT
          Case 8:20-bk-13335-MW                    Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                             Desc
                                                   Main Document   Page 38 of 42


[Check the appropriate boxes and, if applicable, provide the required information.]
1.                                                        in this Statement because:
           I have personal knowledge of the matters set forth
           U  I am the president or other officer or an authorized agent of the Debtor corporation
           U  I am a party to an adversary proceeding
           U  I am a party to a contested matter
           •  I am the attorney for the Debtor corporation
2.a.       U  The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
               class of the corporations(s) equity interests:
               [For additional names, attach an addendum to this form.]                                      /
     b.     U There 7 t)esthctIy or indirectly own 10%


                                                                                              Signture of Debt             or,àttorney for Debtor
 Date
                   /         J                                                                                         ,




                                                                                       Name                        B
                                                                                                        iea:
                                                                                                                           :tor, or attorney for
                                                                                                       Debtor




                 This form is optional. It has been approved for use by the United States Bankruptcy   court for the central District of California.
December 2012                                                                                                 F I 007-4.CORP.OWNERSHIP.STMT
                                         ______________________
                                              _______                            _____________________
                                                                                       ______________
                                                                                         _____________
                                                                                  _____________       __________   _________
                                                                                                          ____________  ___________
                                                                                                                           _______________




         Case 8:20-bk-13335-MW                        Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17                                                   Desc
                                                      Main Document   Page 39 of 42
I Attorney or Party Name, Address, Telephone & FAX Nos.,                          FOR COURT USE ONLY
State Bar No. & Email Address
Michael Jay Berger
9454 Wilshire Boulevard, 6th floor
Beverly Hills, CA 90212
(310) 271-6223 Fax: (310) 271-9805
California State Bar Number: 100291 CA
michael.bergorbankruptcypowercom




E1 Debtor(s) appearing without an attorney
•   Attorney for Debtor


                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

In re:
                                                                                  CASE NO.:
           Heartwise Incorporation
                                                                                  CHAPTER: 11




                                                                                                      VERIFICATION OF MASTER
                                                                                                     MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1 (a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtors attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 3 sheet(s) is complete, correct, and
consistent with the Debtor’s schedules and I/we assume all responsibility for errors and omissions.

Date:
         December   4,   2020
                                                                                         Signature of Debtor

Date:




                                                                                         Si     ature of Debtor 2 (joint debtor) f;pplicabIe)

Date: December      4,   2020                                                                                                 /
                                                                                         ignafure of Attorney op Debt r (if applica le)




                  This torn, is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of Calitornia.
December2015                                                                                        F 1007-1 .MAILING.LIST.VERIFICATION
Case 8:20-bk-13335-MW   Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17   Desc
                        Main Document   Page 40 of 42



                   Heartwise Incorporation
                   2973 Harbor Blvd., #472
                   Costa Mesa, CA 92626


                   Michael Jay Berger
                   Law Offices of Michael Jay Berger
                   9454 Wilshire Boulevard, 6th floor
                   Beverly Hills, CA 90212


                   Alpha House Research
                   2781 West Macarthur Blvd., Suite
                   34
                   Santa Ana, CA 92704


                   American Express
                   p 0 Box 650448
                   Dallas, TX 75265


                  Anthem Blue Cross
                  p Q Box 51011
                  Los Angeles, CA 90051


                  California Bank and Trust
                  Bankcard Center
                  P 0 Box 30833
                  Salt Lake City, UT 84130—0833


                  Capital One
                  P 0 Box 60599
                  City of Industry,      CA 91716—0599


                  Franchise Tax Board
                  c/o General Counsel Section
                  P 0 Box 1720, MS: A-260
                  Rancho Cordova, CA 95741-1720
Case 8:20-bk-13335-MW   Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17   Desc
                        Main Document   Page 41 of 42



                   Internal Revenue Service (IRS)
                   P 0 Box 7346
                   Philadelphia, PA 19101—7346


                   Martha Valentine
                   c/o Gutride Safier LLP
                   Seth A. Safier, Esq.
                   100 Pine Street, Ste 1250
                   San Francisco, CA 94111


                   Monumental
                   5010 SE Foster Rd, #86352
                   Portland, OR 97206


                   PHD Studios
                   1968 Hutchins Circle
                   Medford, OR 97504


                   Premeo Financial Corp
                   P 0 Box 19367
                   Kalamazoo, MI 49019


                   Retain Exchange Network, Inc.
                   7071 Warner Ave., Ste #345
                   Huntington Beach, CA 92647


                   Rob Wilsey Creative Partners LLC
                   300s. Raymond Ave., Ste 6
                   Pasadena, CA 91105


                  Robinson Pharma
                  3330 South Harbor Blvd.
                  Santa Ana, CA 92704
Case 8:20-bk-13335-MW   Doc 1 Filed 12/04/20 Entered 12/04/20 16:33:17   Desc
                        Main Document   Page 42 of 42



                   Robinson Pharma, Inc.
                   3330 South Harbor Blvd.
                   Santa Ana, CA 92704


                   State Board of Equalization
                   P.O. Box 942879
                   Sacramento, CA 94279-8064


                   Steptoe & Johnson LLP
                   633 West Fifth Street
                   Los Angeles, CA 90071


                   Tatyana Shykal
                   10625 Parrish St, Apt 223
                   Matthews, NC 28105


                   Trojan Law Offices
                   Red Fox Plaza
                   9250 Wilshire Blvd., 325
                   Beverly Hills, CA 90212


                   Uline
                   P 0 Box 88741
                   Chicago, IL 60680


                  Vitamins Online Inc.
                  Edgar R. Cataxinos
                  MAGLEBY CATAXINOS & GREENWOOD
                  170 S MAIN ST STE 1100
                  Salt Lake City, UT 84101


                  WORKMAN NYDEGGER
                  60 E SOUTH TEMPLE STE 1000
                  Salt Lake City, UT 84111
